Citation Nr: 1313677	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  12-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for lumbar spine L4-5, L5-S1 laminectomy and fusion with L3-4 orthopedic hardware, moderate scoliosis multilevel arthritis vacuum disc phenomenon with joint space loss at L2-3 and 4 mm retrolisthesis of L2-3 (claimed as low back condition).

2.  Entitlement to service connection for bilateral knee arthritis. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA RO in Denver, Colorado.

The Board notes that additional medical evidence was received after the statement of the case (SOC) was issued.  However, as this evidence is not pertinent to the issues on appeal, and these issues are being remand for further development, the Board finds no prejudice in proceeding to adjudicate the claims as done below. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Board notes that the claims file reflects that the Veteran began receiving Social Security Administration (SSA) disability benefits prior to December 1975.  A November 20, 1975, letter from Villa Park Trust & Savings Bank indicated that the Veteran had been experiencing back problems since late the previous fall and finally was unable, starting December 23, 1974, to fulfill his duties as Building Custodian for the Bank.  It was noted that he then began receiving Workmen's Compensation.  As noted above, however, SSA disability benefits were subsequently awarded.  At a July 2011 VA examination, the Veteran reported that he stopped working at Villa Park Bank when he had back surgeries.  In light of the fact that the evidence of record reflects that the Veteran stopped working at least temporarily due to back problems, and he has a long history of back problems and repeated back surgery, the Board finds it reasonable that the Veteran's SSA disability benefits and Workmen's compensation benefits may be related, at least in part, to his back condition.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Therefore, these issues must be remanded in order to attempt to obtain all available SSA records and Workmen's compensation records relating to disability benefits.  

Additionally, the Board notes that there has been some concern throughout the claims file regarding missing service treatment records.  However, the Board finds that the claims file appears to contain the Veteran's service treatment records, to include his entrance and separation examination reports.  Regardless, in light of the Veteran's assertions that he injured his knees and back at Fort Dix in 1952, attempts were made to obtain any records from the Fort Dix Army Hospital documenting such treatment.  In April 2012, VA issued a memorandum determining that the records for treatment for a back injury at Fort Dix Army Hospital for the period of January 1, 1953, to March 12, 1953, are unavailable.  However, the Board notes that the Veteran specifically indicated in an October 2009 statement that he injured himself at Fort Dix in 1952, not 1953.  As such, upon remand, further attempts should be made to obtain any available records concerning treatment the Veteran received at the Fort Dix medical facilities in 1952 for either back or knee complaints.

Finally, upon remand, the RO should take this opportunity to obtain any available VA treatment records relating to the claims on appeal that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Make all reasonable efforts to associate with the claims file any and all of the Veteran's SSA records and Workmen's compensation records concerning disability benefits.  If any such records are unavailable, document the efforts made to obtain such records and any negative responses.  

2. Make all reasonable efforts to obtain any available records concerning treatment the Veteran received at Fort Dix medical facilities in 1952.  Associate any records received or negative responses with regard to requests for these records with the claims file.

3. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

4. Conduct any additional development deemed necessary, to include any VA examinations that are deemed to be required under VA laws and regulations, including the VCAA. 

5. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



